Title: To George Washington from Brigadier General Henry Knox, 8 January 1778
From: Knox, Henry
To: Washington, George



sir
Great Valley 8th January 1778.

I shall take particular care with respect to the Gun screws, and if those imported should not be sufficient they shall be made.
The Artillery Artificers will make the cover’d ammunition Waggens and travelling forges. I expect they will be able at Carlile and Springfield to make 200 ammunition Waggons by the Spring which in addition to those we alredy have will be nearly sufficent. I have given to the Quarter Master Genl Col. Lutterloss a return for the Horses, and Harness to complete them. I do not reccollect any thing else material in his department. I am with the greatest Respect Your Excellencys Most Obedient Humble Servt

H. Knox.

